Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 11 is new.
Claims 1, 8-10 are currently amended.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-5, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub 2020/0404125 to Oya.

Regarding claim 1. Oya discloses a color conversion table corrector (Fig 3, color adjustment table generation unit 203) that corrects a color conversion table (Color Adjustment Table “the color conversion processing unit 204 performs color adjustment on the input image using the color adjustment table generated by the color adjustment table generation unit 203”, paragraph 29) used in an image data generation device (Fig. 2, Image Processing Device 114), 
the color conversion table corrector comprising a hardware processor (Fig. 1, CPU 101) that: 
obtains data related to a print image; obtains first target data based on a first captured image obtained by capturing an image of a first color matching target corresponding to the print image (“The sample color acquisition unit 302 acquires a target color (sample color) of an adjustment target color. A process of acquiring the sample color is illustrated in FIGS. 9A to 9C. The sample color acquisition unit 302 displays an instruction to read a sample 901 on the display unit 105 (FIG. 9A). When the user sets a document (sample) containing the sample color on the scanner unit 112, the sample color acquisition unit 302 reads an image of the document via the system bus 110, generates image data, and records the generated image data on the RAM 103”, paragraph 34); 
decides a specific area, based on a specification of the specific area received from a user on an operation display (“FIGS. 7A and 7B illustrate images of the display unit 105 from which the user specifies a designated color. The determination unit 305 displays the chart image on the display unit 105 (FIG. 7A). Next, the user selects the color closest to the desired color from the chart image displayed on the display unit 105”, paragraph 61), in the first captured image, which is not used to correct the color conversion table (“Step S402 is the processing of determining a sample color by the sample color acquisition unit 302 based on a sample image 902 generated by reading the sample 901. When the adjustment target color is determined, the sample color acquisition unit 302 prompts the user to scan a print material (sample 901) containing the sample color and displays read image data acquired by scanning the sample on the display unit 105. Further, RGB values corresponding to a user-designated position in the displayed image are transmitted as a sample color to the inside/outside-color-reproduction-range determination unit 304, and the processing proceeds to step S403. The RGB values acquired as the sample color correspond to RGB values (hereinafter, "scan_RGB") in the RGB color space dependent on the scanner unit 112. The sample color is defined herein as "target_RGB"”, paragraph 43; - Please note, as will be well understood by one of ordinary skill in the art, the selection of one candidate color from the specific area of 902 as indicated in Fig. 9C means that the other candidate colorants are necessarily not selected and thus and thereby decide a specific area, which is not used to correct the color conversion table and thus is but simple substitution of one known element for another to obtain predictable results); and 
corrects the color conversion table according to the data related to the print image and the first target data based on the first captured image excluding the specific area (“The color adjustment table output unit 306 generates table data that associates the received adjustment target color with the target signal values, and transmits the generated table data to the color conversion processing unit 204”, paragraph 39, and paragraphs 40-44).Regarding claim 2. Oya discloses wherein the hardware processor further obtains second target data related to a color of a second color matching target, and the hardware processor corrects the color conversion table according to the data related to the print image and the second target data, regarding the color corresponding to the specific area (“In the case where the inside/outside-color-reproduction-range determination unit 304 determines that the sample color is outside the reproduction range, the MET 100 cannot accurately reproduce the color recognized as being close to the sample color. Thus, in order to adjust the color to the user-desired color, an alternative color for the sample color is determined within the reproduction range. However, as in the case where the determination result is that the sample color is inside the reproduction range, the method of mapping on a point with the smallest distance from the sample color in the Lab space does not always realize adjustment to the user-desired color, because how much a tone such as brightness, saturation, or hue is to be emphasized changes depending on the shape of the reproduction range and the position of the sample color in the Lab color space, and the tone does not always match the tone that the user desires to emphasize. Similarly, a publicly-known mapping method in which a specific color is mapped within a range in a Lab color space can only limit a tone to be emphasized, and the user needs to set a tone to be emphasized as appropriate. Therefore, it is difficult to automatically identify the user-desired color by mapping processing. Thus, in the present exemplary embodiment, a chart image that contains a plurality of candidate colors with different tones among representable colors is generated, and an alternative color for the sample color is determined by prompting the user to select a color that is close to the user-desired color based on the chart image”, paragraph 56).Regarding claim 3. Oya discloses wherein the second target data is obtained based on a second captured image obtained by capturing an image of the second color matching target (“a chart image with a plurality of candidate colors is generated, and the user selects a color similar to a user-desired color from the chart image so that the target signal values are specified”, paragraph 38, - as will be well understood by one of ordinary skill in the art, the selection of one candidate color from the specific area of 15 selections as indicated in Fig. 7B means that the other 14 candidate colorants are necessarily not selected and thereby decide a specific area, which is not used to correct the color conversion table).Regarding claim 4. Oya discloses wherein the hardware processor obtains the second (“a chart image with a plurality of candidate colors is generated, and the user selects a color similar to a user-desired color from the chart image so that the target signal values are specified”, paragraph 38, - as will be well understood by one of ordinary skill in the art, the selection of one candidate color from the specific area of 15 selections as indicated in Fig. 7B means that the other 14 candidate colorants are necessarily not selected and thereby decide a specific area, which is not used to correct the color conversion table – while the Oya reference utilizes a scanner rather than a camera, the Office takes official notice that the substitution of a camera for a scanner in color calibration is well known).
Regarding claim 5. The Office takes official notice that as far as: wherein the first captured image and the second captured image are obtained by the camera by capturing the images of the first color matching target and the second color matching target at the same time, it is well known to those of ordinary skill in the art that more than one item (two business cards for example) maybe placed on a scanner platen and thus simultaneously scanned thereby or more than one item/target may be placed in the field of view of a camera and thus simultaneously captured.  Thus it would be obvious as but applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.(“Step S402 is the processing of determining a sample color by the sample color acquisition unit 302 based on a sample image 902 generated by reading the sample 901. When the adjustment target color is determined, the sample color acquisition unit 302 prompts the user to scan a print material (sample 901) containing the sample color and displays read image data acquired by scanning the sample on the display unit 105. Further, RGB values corresponding to a user-designated position in the displayed image are transmitted as a sample color to the inside/outside-color-reproduction-range determination unit 304, and the processing proceeds to step S403. The RGB values acquired as the sample color correspond to RGB values (hereinafter, "scan_RGB") in the RGB color space dependent on the scanner unit 112. The sample color is defined herein as "target_RGB"”, paragraph 43 - as will be well understood by one of ordinary skill in the art, the selection of one candidate color from the specific area of 902 as indicated in Fig. 9C means that the other candidate colorants are necessarily not selected and thus and thereby decide a specific area, which is not used to correct the color conversion table).Regarding claim 9.  Claim 9 is rejected for the same reasons and rational as provided for above in claim 1..

Allowable Subject Matter
Claims 8 and 11 are allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,284,749 to Yamaguchi provides a printer, a non-transitory computer-readable storage medium and a scanner-profile creation method. In a printer including a print engine, a scanner and a color measurement device, or a printing system including a printer, a scanner and a color measurement device, a controller creates a scanner profile by using RGB values and color measurement values obtained by measuring a first color chart with the scanner and color measurement device, and determines a first color gamut and a second color gamut of the printer by using one or both of RGB values and color measurement values obtained by measuring the first color chart and a second color chart, respectively, where the second color chart includes at least color patches in specific colors representing a color gamut of the printer. The controller further corrects the scanner profile by comparing the first color gamut and the second color gamut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672